    Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 1 of 27 PageID #: 256




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION



    UNITED STATES OF AMERICA,

                       Plaintiff,            Civil Action No.: 4:20-cv-01282-SRC

                  v.

    ANHEUSER-BUSCH INBEV SA/NV,
    ANHEUSER-BUSCH COMPANIES,
    LLC,

    and

    CRAFT BREW ALLIANCE, INC.,

                       Defendants.



                                      FINAL JUDGMENT

          WHEREAS, Plaintiff, United States of America, filed its Complaint on September 18,

2020; 1

          AND WHEREAS, the United States and Defendants, Anheuser-Busch InBev SA/NV

(“ABI”), Anheuser-Busch Companies, LLC (“AB Companies”), and Craft Brew Alliance, Inc.

(“CBA”), have consented to entry of this Final Judgment without the taking of testimony,




1
 The United States filed the Proposed Final Judgment, Doc. 2-1, on the same day as it filed its
Complaint. The parties also entered into an Asset Preservation and Hold Separate Stipulation
and Order, agreeing that the terms of the Proposed Final Judgment would apply even before
entry of the Court’s Final Judgment, meaning that some deadlines in the Proposed Final
Judgment began to run upon filing of the Complaint. Doc. 2-1, 14. Accordingly, some of the
deadlines in this Final Judgment have already run, or began running before the date the Court
enters the Final Judgment.
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 2 of 27 PageID #: 257




without trial or adjudication of any issue of fact or law, and without this Final Judgment

constituting any evidence against or admission by any party regarding any issue of fact or law;

        AND WHEREAS, Defendants agree to make a divestiture to remedy the loss of

competition alleged in the Complaint;

        AND WHEREAS, Defendants represent that the divestiture and other relief required by

this Final Judgment can and will be made and that Defendants will not later raise a claim of

hardship or difficulty as grounds for asking the Court to modify any provision of this Final

Judgment;

        NOW THEREFORE, it is ORDERED, ADJUDGED, AND DECREED:

                                        I.    JURISDICTION

        The Court has jurisdiction over the subject matter of and each of the parties to this action.

The Complaint states a claim upon which relief may be granted against Defendants under

Section 7 of the Clayton Act, as amended (15 U.S.C. § 18).

                                        II.    DEFINITIONS

        As used in this Final Judgment:

        A.      “Acquirer” means PV Brewing or any other entity to which Defendants divest the

Divestiture Assets.

        B.      “ABI” means Defendant Anheuser-Busch InBev SA/NV, a Belgian corporation

with its headquarters in Leuven, Belgium, its successors and assigns, and its subsidiaries,

divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees.

        C.      “AB Companies” means Defendant Anheuser-Busch Companies, LLC, a wholly-

owned subsidiary of ABI and a Delaware limited liability company with its headquarters in St. Louis,


                                                   2
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 3 of 27 PageID #: 258




Missouri, its successors and assigns, and its subsidiaries (including the Hawaii WOD), divisions,

groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,

and employees.

        D.      “CBA” means Defendant Craft Brew Alliance, Inc., a Washington corporation

with its headquarters in Portland, Oregon, its successors and assigns, and its subsidiaries,

divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees.

        E.      “Covered Entity” means any Beer brewer, importer, distributor, or brand owner

(other than ABI) that derives more than $3.75 million in annual gross revenue from Beer sold for

further resale in the State of Hawaii, or from license fees generated by such Beer sales in the

State of Hawaii.

        F.      “Covered Interest” means ownership or control of any Beer brewing assets of, or

any Beer brand assets of, or any Beer distribution assets of, or any interest in (including any

financial, security, loan, equity, intellectual property, or management interest), a Covered Entity;

except that a Covered Interest shall not include (i) a Beer brewery or Beer brand located outside

the State of Hawaii that does not generate at least $3.75 million in annual gross revenue from

Beer sold for resale in the State of Hawaii; (ii) a license to distribute a non-ABI Beer brand

where said distribution license does not generate at least $1 million in annual gross revenue in

the State of Hawaii; or (iii) a Beer distributor which does not generate at least $1 million in

annual gross revenue in the State of Hawaii.

        G.      “PV Brewing” means PV Brewing Partners, LLC, a Delaware limited liability

company with its headquarters in Overland Park, Kansas, its successors and assigns, and its




                                                   3
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 4 of 27 PageID #: 259




subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their directors,

officers, managers, agents, and employees.

        H.      “Kona Hawaii” means Kona Brewery LLC, a Hawaii limited liability company

with its headquarters in Kailua-Kona, Hawaii, its successors and assigns, and its subsidiaries,

divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees.

        I.      “Divestiture Assets” means all of Defendants’ rights, titles, and interests in and to

all property and assets, tangible and intangible, wherever located, related to or used or held for

use in connection with Kona Hawaii, including, but not limited to:

                1.        the following facilities (the “Divestiture Facilities”):

                     a.       the restaurant located at 7192 Kalaniana’ole Highway, Honolulu,

                              Hawaii 96825 (“Koko Marina Pub”);

                     b.       the brewery and brewpub located at 74-5612 Pawai Place, Kailua-

                              Kona, Hawaii, 96740 (the “Kona Pub and Brewery”); and

                     c.       the New Kona Brewery;

                2.        all rights of the Acquirer under the Kona IP License;

                3.        all tangible personal property, including, but not limited to, machinery and

manufacturing equipment, tooling and fixed assets, vehicles, inventory, merchandise, office

equipment and furniture, materials, computer hardware and supplies;

                4.        all contracts, contractual rights, and customer relationships; and all other

agreements, commitments, and understandings, including, but not limited to, teaming

arrangements, leases, certifications, and supply agreements;




                                                     4
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 5 of 27 PageID #: 260




               5.      all licenses, permits, certifications, approvals, consents, registrations,

waivers, and authorizations issued or granted by any governmental organization, and all pending

applications or renewals;

               6.      all records and data, including (a) customer lists, accounts, sales, and

credit records, (b) production, repair, maintenance, and performance records, (c) manuals and

technical information CBA provides to its own employees, customers, suppliers, agents, or

licensees, (d) records and research data concerning historic and current research and

development activities, including, but not limited, to designs of experiments and the results of

successful and unsuccessful designs and experiments, and (e) drawings, blueprints, and designs;

               7.      all intellectual property owned, licensed, or sublicensed, either as licensor

or licensee, including (a) patents, patent applications, and inventions and discoveries that may be

patentable, (b) registered and unregistered copyrights and copyright applications, and (c)

registered and unregistered trademarks, trade dress, service marks, service names, trade names,

and trademark applications; and

               8.      all other intangible property, including (a) commercial names and d/b/a

names, (b) technical information, (c) computer software and related documentation, know-how,

trade secrets, design protocols, specifications for materials, specifications for parts, specifications

for devices, safety procedures (e.g., for the handling of materials and substances), quality

assurance and control procedures, (d) design tools and simulation capabilities, and (e) rights in

internet web sites and internet domain names.

       Provided, however, that the assets specified in Paragraphs II.I.1.-8., do not include (a)

ownership of the Kona IP; (b) intellectual property associated with the sale of Kona Products

outside the State of Hawaii; (c) Defendants’ facilities located outside Hawaii that are used to

                                                  5
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 6 of 27 PageID #: 261




brew, develop, package, import, distribute, market, promote, or sell Kona Products; or (d) AB

Companies’ wholly-owned distributor located in the State of Hawaii.

       J.       “Beer” is defined for purposes herein as any fermented beverage, brewed or

produced from malt, wholly or in part, or from rice, grain of any kind, bran, glucose, sugar, and

molasses when such items are used as a substitute for malt, or from honey, fruit, fruit juice, fruit

concentrate, herbs, spices, or other food materials. For the avoidance of doubt, Beer, as defined

herein, does not include any distilled alcoholic beverages (as defined as of September 1, 2020 in

27 C.F.R. Section 5.11) or wine (as defined as of September 1, 2020 in 27 C.F.R. 410, except

that irrespective of the foregoing definition, hard cider shall be included within the definition of

Beer herein).

       K.       “Distributor” means a wholesaler in the State of Hawaii who acts as an

intermediary between a brewer or importer of Beer and a retailer of Beer.

       L.       “Hawaii WOD” means Anheuser-Busch Sales of Hawaii, Inc., which is AB

Companies’ wholly-owned distributor in the State of Hawaii.

       M.       “Kona Products” means (1) all products produced by Defendants using the

“Kona” brand name at any time after November 11, 2019, and (2) all products produced by

Acquirer using the “Kona” brand name.

       N.       “Kona IP” means all intellectual property used or held for use in connection with

the brewing, developing, packaging, importing, distributing, marketing, promoting, or selling of

Kona Products in Hawaii. This includes intellectual property connected to the “Kona” brand

name (and all associated trademarks, service marks, and services names) used or held for use in

connection with the brewing, developing, packaging, importing, distributing, marketing,

promoting, or selling of Kona Products in the State of Hawaii.

                                                  6
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 7 of 27 PageID #: 262




       O.      “Kona IP License” means an exclusive, irrevocable, fully paid-up, royalty-free,

perpetual license to the Kona IP for use in the State of Hawaii.

       P.      “New Brewery Completion” means the achievement by Defendants of an average

production capacity of 1,500 barrels of saleable Beer each calendar week for three consecutive

calendar weeks at the New Kona Brewery.

       Q.      “New Kona Brewery” means the brewery located at Lot 16 in Kailua-Kona,

Hawaii.

       R.      “Relevant Personnel” means all full-time, part-time, or contract employees of

Kona Hawaii, wherever located, whose job responsibilities relate in any way to the brewing,

developing, packaging, importing, distributing, marketing, promoting, or selling of Kona

Products in the State of Hawaii, at any time between November 11, 2019, and the date on which

the Divestiture Assets are divested to Acquirer.

       S.      “Transaction” means AB Companies’ proposed acquisition of the remaining

shares of CBA that AB Companies does not already own.

                                     III.   APPLICABILITY

       A.      This Final Judgment applies to ABI, AB Companies, and CBA, as defined above,

and all other persons in active concert or participation with any Defendant who receive actual

notice of this Final Judgment.

       B.      If, prior to complying with Section IV and Section V of this Final Judgment,

Defendants sell or otherwise dispose of all or substantially all of their assets or of business units

that include the Divestiture Assets, Defendants must require any purchaser to be bound by the

provisions of this Final Judgment. Defendants need not obtain such an agreement from Acquirer.

                                      IV.     DIVESTITURE

                                                   7
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 8 of 27 PageID #: 263




       A.      Defendants are ordered and directed, within 10 calendar days after the Court’s

entry of the Asset Preservation and Hold Separate Stipulation and Order in this matter, to divest

the Divestiture Assets in a manner consistent with this Final Judgment to PV Brewing or to

another Acquirer acceptable to the United States, in its sole discretion. The United States, in its

sole discretion, may agree to one or more extensions of this time period not to exceed 60

calendar days in total and will notify the Court of any extensions.

       B.      Defendants are ordered and directed, within 180 calendar days after the Court’s

entry of the Asset Preservation and Hold Separate Stipulation and Order in this matter, to achieve

New Brewery Completion in a manner consistent with this Final Judgment to PV Brewing or to

another Acquirer acceptable to the United States, in its sole discretion.

       C.      Defendants must use their best efforts to divest the Divestiture Assets as

expeditiously as possible and may not take any action to impede the permitting, operation, or

divestiture of the Divestiture Assets. To incentivize Defendants to achieve New Brewery

Completion within 180 calendar days after the Court’s entry of the Asset Preservation and Hold

Separate Stipulation and Order in this matter, beginning on calendar day 181 Defendants are

ordered to pay to the United States $25,000 per day until they achieve New Brewery

Completion. If Defendants demonstrate to the United States that unanticipated material

difficulties have resulted in unavoidable additional delays to New Brewery Completion, the

United States may, in its sole discretion, agree to forgo some or all of the payments.

       D.      Unless the United States otherwise consents in writing, divestiture pursuant to this

Final Judgment must include the entire Divestiture Assets and must be accomplished in such a

way as to satisfy the United States, in its sole discretion, that the Divestiture Assets can and will

be used by Acquirer as part of a viable, ongoing business of the brewing, developing, packaging,

                                                  8
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 9 of 27 PageID #: 264




importing, distributing, marketing, promoting, and selling of Beer in the State of Hawaii, and

that the divestiture to Acquirer will remedy the competitive harm alleged in the Complaint.

       E.      The divestiture must be made to an Acquirer that, in the United States’ sole

judgment, has the intent and capability (including the necessary managerial, operational,

technical, and financial capability) to compete effectively in the brewing, developing, packaging,

importing, distributing, marketing, promoting, and selling of Beer in the State of Hawaii.

       F.      The divestiture must be accomplished so as to satisfy the United States, in its sole

discretion, that none of the terms of any agreement between Acquirer and Defendants gives

Defendants the ability unreasonably to raise Acquirer’s costs, to lower Acquirer’s efficiency, or

otherwise to interfere in the ability of Acquirer to compete effectively.

       G.      In the event Defendants are attempting to divest the Divestiture Assets to an

Acquirer other than PV Brewing, Defendants promptly must make known, by usual and

customary means, the availability of the Divestiture Assets. Defendants must inform any person

making an inquiry regarding a possible purchase of the Divestiture Assets that the Divestiture

Assets are being divested in accordance with this Final Judgment and must provide that person

with a copy of this Final Judgment. Defendants must offer to furnish to all prospective

Acquirers, subject to customary confidentiality assurances, all information and documents

relating to the Divestiture Assets that are customarily provided in a due-diligence process;

provided, however, that Defendants need not provide information or documents subject to the

attorney-client privilege or work-product doctrine. Defendants must make all information and

documents available to the United States at the same time that the information and documents

are made available to any other person.




                                                 9
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 10 of 27 PageID #: 265




       H.      Defendants must provide prospective Acquirers with (1) access to make

inspections of the Divestiture Assets; (2) access to all environmental, zoning, and other

permitting documents and information; and (3) access to all financial, operational, or other

documents and information customarily provided as part of a due diligence process. Defendants

also must disclose all encumbrances on any part of the Divestiture Assets, including on

intangible property.

       I.      Defendants must cooperate with and assist Acquirer to identify and hire all

Relevant Personnel.

               1.      Within 10 business days following the filing of the Complaint in this

matter, Defendants must identify all Relevant Personnel to Acquirer and the United States,

including by providing organization charts covering all Relevant Personnel.

               2.      Within 10 business days following receipt of a request by Acquirer or the

United States, Defendants must provide to Acquirer and the United States the following

additional information related to Relevant Personnel: name; job title; current salary and benefits

including most recent bonus paid, aggregate annual compensation, current target or guaranteed

bonus, if any, and any other payments due to or promises made to the employee; descriptions of

reporting relationships, past experience, responsibilities, and training and educational histories;

lists of all certifications; and all job performance evaluations. If Defendants are barred by any

applicable law from providing any of this information, Defendants must provide, within 10

business days following receipt of the request, the requested information to the full extent

permitted by law and also must provide a written explanation of Defendants’ inability to provide

the remaining information.




                                                 10
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 11 of 27 PageID #: 266




               3.      At the request of Acquirer, Defendants must promptly make Relevant

Personnel available for private interviews with Acquirer during normal business hours at a

mutually agreeable location.

               4.      Defendants must not interfere with any effort by Acquirer to employ any

Relevant Personnel. Interference includes, but is not limited to, offering to increase the salary or

improve the benefits of Relevant Personnel unless the offer is part of a company-wide increase in

salary or benefits that was announced prior to November 11, 2019, or has been approved by the

United States, in its sole discretion. Defendants’ obligations under this Paragraph IV.I.4. will

expire six months after the divestiture of the Divestiture Assets pursuant to this Final Judgment.

               5.      For Relevant Personnel who elect employment with Acquirer within six

months of the date on which the Divestiture Assets are divested to Acquirer, Defendants must

waive all non-compete and non-disclosure agreements, vest all unvested pension and other

equity rights, and provide all benefits that those Relevant Personnel otherwise would have been

provided had the Relevant Personnel continued employment with Defendants, including, but not

limited to, any retention bonuses or payments. Defendants may maintain reasonable restrictions

on disclosure by Relevant Personnel of Defendants’ proprietary non-public information that is

unrelated to the Divestiture Assets and not otherwise required to be disclosed by this Final

Judgment.

               6.      For a period of 12 months from the date on which the Divestiture Assets

are divested to Acquirer, Defendants may not solicit to rehire Relevant Personnel who were hired

by Acquirer within six months of the date on which the Divestiture Assets are divested to

Acquirer unless (a) an individual is terminated or laid off by Acquirer or (b) Acquirer agrees in

writing that Defendants may solicit to rehire that individual. Nothing in this Paragraph IV.I.6.

                                                 11
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 12 of 27 PageID #: 267




prohibits Defendants from advertising employment openings using general solicitations or

advertisements and rehiring Relevant Personnel who apply for an employment opening through a

general solicitation or advertisement.

       J.      Defendants must warrant to Acquirer that the New Kona Brewery will be

operational and without material defect upon the date of New Brewery Completion.

       K.      Defendants must warrant to Acquirer that (1) except as provided in Paragraph

IV.J. above, the Divestiture Assets will be operational and without material defect on the date of

their transfer to Acquirer; (2) there are no material defects in the environmental, zoning, or other

permits pertaining to the operation of the Divestiture Assets; and (3) Defendants have disclosed

all encumbrances on any part of the Divestiture Assets, including on intangible property.

Following the sale of the Divestiture Assets, Defendants must not undertake, directly or

indirectly, challenges to the environmental, zoning, or other permits pertaining to the operation

of the Divestiture Assets.

       L.      Defendants must assign, subcontract, or otherwise transfer all contracts,

agreements, and customer relationships (or portions of such contracts, agreements, and customer

relationships) included in the Divestiture Assets, including all supply and sales contracts, to

Acquirer; provided, however, that for any contract or agreement that requires the consent of

another party to assign, subcontract, or otherwise transfer, Defendants must use best efforts to

accomplish the assignment, subcontracting, or transfer. Defendants must not interfere with any

negotiations between Acquirer and a contracting party.

       M.      Defendants must make best efforts to assist Acquirer to obtain all necessary

licenses, registrations, and permits to operate Kona Hawaii, including, but not limited to, the

New Kona Brewery. Until Acquirer obtains the necessary licenses, registrations, and permits,

                                                 12
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 13 of 27 PageID #: 268




Defendants must provide Acquirer with the benefit of Defendants’ licenses, registrations, and

permits to the full extent permissible by law.

       N.      At the option of Acquirer, and subject to approval by the United States in its sole

discretion, on or before the date on which the Divestiture Assets are divested to Acquirer,

Defendants must enter into a non-exclusive supply contract or contracts for the production,

packaging, and delivery of Beer sufficient to meet Acquirer’s needs, as determined by Acquirer,

for a period of up to three years, on terms and conditions reasonably related to market conditions

for the production, packaging, and delivery of Beer. All amendments to or modifications of any

provision of any such supply contract are subject to approval by the United States, in its sole

discretion. If the Acquirer is PV Brewing, the Acquirer, in its sole discretion, may renew any

such supply contract for two one-year periods. For any Acquirer that is not PV Brewing, the

United States, in its sole discretion, may approve one or more extensions of any such supply

contract, for a total of up to an additional two years. If Acquirer seeks an extension of the term

of any supply contract, Defendants must notify the United States in writing at least two months

prior to the date the supply contract expires.

       O.      At the option of Acquirer, and subject to approval by the United States in its sole

discretion, on or before the date on which the Divestiture Assets are divested to Acquirer, the

Hawaii WOD must enter into a distribution agreement for distribution of Beer in the State of

Hawaii sufficient to meet Acquirer’s needs, as determined by Acquirer, for a term determined by

Acquirer, on terms and conditions reasonably related to market conditions for the distribution of

Beer in the State of Hawaii. Beginning one year after the effective date of such distribution

agreement, Acquirer shall have the right, upon 60 days’ written notice to the Hawaii WOD, to

terminate without cause that distribution agreement. All amendments to or modifications of any

                                                 13
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 14 of 27 PageID #: 269




provision of such distribution agreement are subject to approval by the United States, in its sole

discretion.

       P.      At the option of Acquirer, and subject to approval by the United States in its sole

discretion, on or before the date on which the Divestiture Assets are divested to Acquirer,

Defendants must enter into a contract to provide transition services for finance and accounting

services, human resources services, supply and procurement services, brewpub consulting, on-

island merchandising, brewing engineering, and information technology services and support, for

a period of up to 18 months on terms and conditions reasonably related to market conditions for

the provision of the transition services. Any amendments to or modifications of any provision of

a contract to provide transition services are subject to approval by the United States, in its sole

discretion. Acquirer may terminate a transition services agreement, or any portion of a transition

services agreement, without cost or penalty at any time upon commercially reasonable notice.

The employee(s) of Defendants tasked with providing transition services must not share any

competitively sensitive information of Acquirer with any other employee of Defendants.

       Q.      If any term of an agreement between Defendants and Acquirer, including, but not

limited to, an agreement to effectuate the divestiture required by this Final Judgment, varies from

a term of this Final Judgment, to the extent that Defendants cannot fully comply with both, this

Final Judgment determines Defendants’ obligations.

                    V.     APPOINTMENT OF DIVESTITURE TRUSTEE

       A.      If Defendants have not divested the Divestiture Assets within the period specified

in Paragraph IV.A., Defendants must immediately notify the United States of that fact in writing.

Upon application of the United States, which Defendants may not oppose, the Court will appoint




                                                 14
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 15 of 27 PageID #: 270




a divestiture trustee selected by the United States and approved by the Court to effect the

divestiture of the Divestiture Assets.

       B.      After the appointment of a divestiture trustee by the Court, only the divestiture

trustee will have the right to sell the Divestiture Assets. The divestiture trustee will have the

power and authority to accomplish the divestiture to an Acquirer acceptable to the United States,

in its sole discretion, at a price and on terms as are then obtainable upon reasonable effort by the

divestiture trustee, subject to the provisions of Sections IV, V, and VI of this Final Judgment,

and will have other powers as the Court deems appropriate. The divestiture trustee must sell the

Divestiture Assets as quickly as possible.

       C.      Defendants may not object to a sale by the divestiture trustee on any ground other

than malfeasance by the divestiture trustee. Objections by Defendants must be conveyed in

writing to the United States and the divestiture trustee within 10 calendar days after the

divestiture trustee has provided the notice of proposed divestiture required under Section VI.

       D.      The divestiture trustee will serve at the cost and expense of Defendants pursuant

to a written agreement, on terms and conditions, including confidentiality requirements and

conflict of interest certifications, that are approved by the United States.

       E.      The divestiture trustee may hire at the cost and expense of Defendants any agents

or consultants, including, but not limited to, investment bankers, attorneys, and accountants, that

are reasonably necessary in the divestiture trustee’s judgment to assist with the divestiture

trustee’s duties. These agents or consultants will be accountable solely to the divestiture trustee

and will serve on terms and conditions, including terms and conditions governing confidentiality

requirements and conflict-of-interest certifications, that are approved by the United States in its

sole discretion.

                                                  15
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 16 of 27 PageID #: 271




       F.      The compensation of the divestiture trustee and agents or consultants hired by the

divestiture trustee must be reasonable in light of the value of the Divestiture Assets and based on

a fee arrangement that provides the divestiture trustee with incentives based on the price and

terms of the divestiture and the speed with which it is accomplished. If the divestiture trustee

and Defendants are unable to reach agreement on the divestiture trustee’s compensation or other

terms and conditions of engagement within 14 calendar days of the appointment of the

divestiture trustee by the Court, the United States may, in its sole discretion, take appropriate

action, including by making a recommendation to the Court. Within three business days of

hiring an agent or consultant, the divestiture trustee must provide written notice of the hiring and

rate of compensation to Defendants and the United States.

       G.      The divestiture trustee must account for all monies derived from the sale of the

Divestiture Assets sold by the divestiture trustee and all costs and expenses incurred. Within 30

calendar days of the date of the sale of the Divestiture Assets, the divestiture trustee must submit

that accounting to the Court for approval. After approval by the Court of the divestiture trustee’s

accounting, including fees for unpaid services and those of agents or consultants hired by the

divestiture trustee, all remaining money must be paid to Defendants and the trust will then be

terminated.

       H.      Defendants must use their best efforts to assist the divestiture trustee to

accomplish the required divestiture. Subject to reasonable protection for trade secrets, other

confidential research, development, or commercial information, or any applicable privileges,

Defendants must provide the divestiture trustee and agents or consultants retained by the

divestiture trustee with full and complete access to all personnel, books, records, and facilities of

the Divestiture Assets. Defendants also must provide or develop financial and other information

                                                 16
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 17 of 27 PageID #: 272




relevant to the Divestiture Assets that the divestiture trustee may reasonably request. Defendants

may not take any action to interfere with or to impede the divestiture trustee’s accomplishment

of the divestiture.

        I.      The divestiture trustee must maintain complete records of all efforts made to sell

the Divestiture Assets, including by filing monthly reports with the United States setting forth

the divestiture trustee’s efforts to accomplish the divestiture ordered by this Final Judgment. The

reports must include the name, address, and telephone number of each person who, during the

preceding month, made an offer to acquire, expressed an interest in acquiring, entered into

negotiations to acquire, or was contacted or made an inquiry about acquiring any interest in the

Divestiture Assets and must describe in detail each contact with any such person.

        J.      If the divestiture trustee has not accomplished the divestiture ordered by this Final

Judgment within six months of appointment, the divestiture trustee must promptly provide the

United States with a report setting forth: (1) the divestiture trustee’s efforts to accomplish the

required divestiture; (2) the reasons, in the divestiture trustee’s judgment, why the required

divestiture has not been accomplished; and (3) the divestiture trustee’s recommendations for

completing the divestiture. Following receipt of that report, the United States may make

additional recommendations consistent with the purpose of the trust to the Court. The Court

thereafter may enter such orders as it deems appropriate to carry out the purpose of this Final

Judgment, which may include extending the trust and the term of the divestiture trustee’s

appointment by a period requested by the United States.

        K.      The divestiture trustee will serve until divestiture of all Divestiture Assets is

completed or for a term otherwise ordered by the Court.




                                                  17
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 18 of 27 PageID #: 273




       L.      If the United States determines that the divestiture trustee is not acting diligently

or in a reasonably cost-effective manner, the United States may recommend that the Court

appoint a substitute divestiture trustee.

                       VI.     NOTICE OF PROPOSED DIVESTITURE

       A.      Within two business days following execution of a definitive divestiture

agreement, Defendants or the divestiture trustee, whichever is then responsible for effecting the

divestiture, must notify the United States of a proposed divestiture required by this Final

Judgment. If the divestiture trustee is responsible for completing the divestiture, the divestiture

trustee also must notify Defendants. The notice must set forth the details of the proposed

divestiture and list the name, address, and telephone number of each person not previously

identified who offered or expressed an interest in or desire to acquire any ownership interest in

the Divestiture Assets.

       B.      Within 15 calendar days of receipt by the United States of this notice, the United

States may request from Defendants, the proposed Acquirer, other third parties, or the divestiture

trustee additional information concerning the proposed divestiture, the proposed Acquirer, and

other prospective Acquirers. Defendants and the divestiture trustee must furnish the additional

information requested within 15 calendar days of the receipt of the request unless the United

States provides written agreement to a different period.

       C.      Within 45 calendar days after receipt of the notice required by Paragraph VI.A. or

within 20 calendar days after the United States has been provided the additional information

requested pursuant to Paragraph VI.B., whichever is later, the United States will provide written

notice to Defendants and any divestiture trustee that states whether or not the United States, in its

sole discretion, objects to Acquirer or any other aspect of the proposed divestiture. Without

                                                 18
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 19 of 27 PageID #: 274




written notice that the United States does not object, a divestiture may not be consummated. If

the United States provides written notice that it does not object, the divestiture may be

consummated, subject only to Defendants’ limited right to object to the sale under Paragraph

V.C. of this Final Judgment. Upon objection by Defendants pursuant to Paragraph V.C., a

divestiture by the divestiture trustee may not be consummated unless approved by the Court.

       D.      No information or documents obtained pursuant to this Section VI may be

divulged by the United States to any person other than an authorized representative of the

executive branch of the United States, except in the course of legal proceedings to which the

United States is a party, including grand-jury proceedings, for the purpose of evaluating a

proposed Acquirer or securing compliance with this Final Judgment, or as otherwise required by

law.

       E.      In the event of a request by a third party for disclosure of information under the

Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with

that statute, and the Department of Justice regulations at 28 C.F.R. part 16, including the

provision on confidential commercial information, at 28 C.F.R. § 16.7. Persons submitting

information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

confidentiality expire ten years after submission, “unless the submitter requests and provides

justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

       F.      If at the time that a person furnishes information or documents to the United

States pursuant to this Section VI, that person represents and identifies in writing information or

documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the

Federal Rules of Civil Procedure, and marks each pertinent page of such material, “Subject to

                                                19
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 20 of 27 PageID #: 275




claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,” the United

States must give that person ten calendar days’ notice before divulging the material in any legal

proceeding (other than a grand-jury proceeding).

                                      VII.    FINANCING

       Defendants may not finance all or any part of Acquirer’s purchase of all or part of the

Divestiture Assets made pursuant to this Final Judgment.




      VIII.    ASSET PRESERVATION AND HOLD SEPARATE OBLIGATIONS

       Until the divestiture required by this Final Judgment has been accomplished, Defendants

must take all steps necessary to comply with the Asset Preservation and Hold Separate

Stipulation and Order entered by the Court. Defendants must take no action that would

jeopardize the divestiture ordered by the Court.

                                       IX.    AFFIDAVITS

       A.      Within 20 calendar days of the filing of the Complaint in this matter, and every 30

calendar days thereafter until the divestiture required by this Final Judgment has been completed,

Defendants each must deliver to the United States an affidavit, signed by AB Companies’ and

CBA’s Chief Financial Officer and General Counsel, respectively, describing the fact and

manner of Defendants’ compliance with this Final Judgment. The United States, in its sole

discretion, may approve different signatories for the affidavits.

       B.      Each affidavit must include: (1) the name, address, and telephone number of each

person who, during the preceding 30 calendar days, made an offer to acquire, expressed an

interest in acquiring, entered into negotiations to acquire, or was contacted or made an inquiry

                                                   20
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 21 of 27 PageID #: 276




about acquiring, an interest in the Divestiture Assets and describe in detail each contact with

such persons during that period; (2) a description of the efforts Defendants have taken to solicit

buyers for and complete the sale of the Divestiture Assets and to provide required information to

prospective Acquirers; and (3) a description of any limitations placed by Defendants on

information provided to prospective Acquirers. Objection by the United States to information

provided by Defendants to prospective Acquirers must be made within 14 calendar days of

receipt of the affidavit, except that the United States may object at any time if the information set

forth in the affidavit is not true or complete.

        C.      Defendants must keep all records of any efforts made to divest the Divestiture

Assets until one year after the divestiture has been completed.

        D.      Within 20 calendar days of the filing of the Complaint in this matter, Defendants

also must each deliver to the United States an affidavit signed by AB Companies’ and CBA’s

Chief Financial Officer and General Counsel, respectively, that describes in reasonable detail all

actions Defendants have taken and all steps Defendants have implemented on an ongoing basis

to comply with Section VIII of this Final Judgment. The United States, in its sole discretion,

may approve different signatories for the affidavits.

        E.      If Defendants make any changes to the efforts and actions outlined in any earlier

affidavits provided pursuant to Paragraph IX.D., Defendants must, within 15 calendar days after

any change is implemented, deliver to the United States an affidavit describing those changes.

        F.      Defendants must keep all records of any efforts made to preserve the Divestiture

Assets until one year after the divestiture has been completed.

        G.      Within 15 calendar days after New Brewery Completion, Defendants also must

each deliver to the United States an affidavit, signed by AB Companies’ Chief Financial Officer

                                                  21
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 22 of 27 PageID #: 277




and General Counsel and CBA’s Chief Operating Officer and General Counsel, respectively,

describing the fact and manner of Defendants’ compliance with (1) New Brewery Completion,

and (2) satisfaction of the warranty to Acquirer under Paragraph IV.J., including that the New

Kona Brewery is operational and without material defect on the date of New Brewery

Completion. The United States, in its sole discretion, may approve different signatories for this

affidavit.

                             X.     COMPLIANCE INSPECTION

          A.   For the purposes of determining or securing compliance with this Final Judgment

or of related orders such as the Asset Preservation and Hold Separate Stipulation and Order or of

determining whether this Final Judgment should be modified or vacated, upon written request of

an authorized representative of the Assistant Attorney General for the Antitrust Division, and

reasonable notice to Defendants, Defendants must permit, from time to time and subject to

legally recognized privileges, authorized representatives, including agents retained by the United

States:

               (1)   to have access during Defendants’ office hours to inspect and copy, or at
                     the option of the United States, to require Defendants to provide electronic
                     copies of all books, ledgers, accounts, records, data, and documents in the
                     possession, custody, or control of Defendants relating to any matters
                     contained in this Final Judgment; and

               (2)   to interview, either informally or on the record, Defendants’ officers,
                     employees, or agents, who may have their individual counsel present,
                     regarding such matters. The interviews must be subject to the reasonable
                     convenience of the interviewee and without restraint or interference by
                     Defendants.




                                                22
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 23 of 27 PageID #: 278




       B.      Upon the written request of an authorized representative of the Assistant Attorney

General for the Antitrust Division, Defendants must submit written reports or respond to written

interrogatories, under oath if requested, relating to any of the matters contained in this Final

Judgment.

       C.      No information or documents obtained pursuant to this Section X may be

divulged by the United States to any person other than an authorized representative of the

executive branch of the United States, except in the course of legal proceedings to which the

United States is a party, including grand jury proceedings, for the purpose of securing

compliance with this Final Judgment, or as otherwise required by law.

       D.      In the event of a request by a third party for disclosure of information under the

Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with

that statute, and the Department of Justice regulations at 28 C.F.R. part 16, including the

provision on confidential commercial information, at 28 C.F.R. § 16.7. Defendants submitting

information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

confidentiality expire ten years after submission, “unless the submitter requests and provides

justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

       E.      If at the time that Defendants furnish information or documents to the United

States pursuant to this Section X, Defendants represent and identify in writing information or

documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the

Federal Rules of Civil Procedure, and Defendants mark each pertinent page of such material,

“Subject to claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,”




                                                 23
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 24 of 27 PageID #: 279




the United States must give Defendants ten (10) calendar days’ notice before divulging the

material in any legal proceeding (other than a grand jury proceeding).

                                     XI.    NOTIFICATION

       A.      Unless a transaction is otherwise subject to the reporting and waiting period

requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, 15

U.S.C. § 18a (the “HSR Act”), Defendants may not, without first providing at least thirty (30)

calendar days advance notification to the United States, directly or indirectly acquire or license a

Covered Interest in or from a Covered Entity.

       B.      Defendants must provide the notification required by this Section XI in the same

format as, and in accordance with the instructions relating to, the Notification and Report Form

set forth in the Appendix to Part 803 of Title 16 of the Code of Federal Regulations, as amended,

except that the information requested in Items 5 through 8 of the instructions must be provided

only about the brewing, developing, packaging, importing, distributing, marketing, promoting, or

selling of Beer in the State of Hawaii.

       C.      Notification must be provided at least 30 calendar days before acquiring any

assets or interest, and must include, beyond the information required by the instructions, the

names of the principal representatives who negotiated the transaction on behalf of each party,

and all management or strategic plans discussing the proposed transaction. If, within the 30

calendar days following notification, representatives of the United States make a written request

for additional information, Defendants may not consummate the proposed transaction until 30

calendar days after submitting all requested information.

       D.      Early termination of the waiting periods set forth in this Section XI may be

requested and, where appropriate, granted in the same manner as is applicable under the

                                                 24
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 25 of 27 PageID #: 280




requirements and provisions of the HSR Act and rules promulgated thereunder. This Section XI

must be broadly construed, and any ambiguity or uncertainty regarding whether to file a notice

under this Section XI should be resolved in favor of filing notice.

                                 XII.     NO REACQUISITION

       Defendants may not reacquire any part of or any interest in the Divestiture Assets during

the term of this Final Judgment.

                       XIII.     RETENTION OF JURISDICTION

       The Court retains jurisdiction to enable any party to this Final Judgment to apply to the

Court at any time for further orders and directions as may be necessary or appropriate to carry

out or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and

to punish violations of its provisions.

                   XIV.     ENFORCEMENT OF FINAL JUDGMENT

       A.      The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. Defendants

agree that in a civil contempt action, a motion to show cause, or a similar action brought by the

United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of this Final Judgment and the appropriateness of a remedy therefor by a

preponderance of the evidence, and Defendants waive any argument that a different standard of

proof should apply.

       B.      This Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore the competition the United States alleged was

harmed by the challenged conduct. Defendants agree that they may be held in contempt of, and

that the Court may enforce, any provision of this Final Judgment that, as interpreted by the Court


                                                25
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 26 of 27 PageID #: 281




in light of these procompetitive principles and applying ordinary tools of interpretation, is stated

specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In

any such interpretation, the terms of this Final Judgment should not be construed against either

party as the drafter.

        C.      In an enforcement proceeding in which the Court finds that Defendants have

violated this Final Judgment, the United States may apply to the Court for a one-time extension

of this Final Judgment, together with other relief that may be appropriate. In connection with a

successful effort by the United States to enforce this Final Judgment against a Defendant,

whether litigated or resolved before litigation, that Defendant agrees to reimburse the United

States for the fees and expenses of its attorneys, as well as all other costs including experts’ fees,

incurred in connection with that enforcement effort, including in the investigation of the potential

violation.

        D.      For a period of four years following the expiration of this Final Judgment, if the

United States has evidence that a Defendant violated this Final Judgment before it expired, the

United States may file an action against that Defendant in this Court requesting that the Court

order: (1) Defendant to comply with the terms of this Final Judgment for an additional term of at

least four years following the filing of the enforcement action; (2) all appropriate contempt

remedies; (3) additional relief needed to ensure the Defendant complies with the terms of this

Final Judgment; and (4) fees or expenses as called for by this Section XIV.

                        XV.   EXPIRATION OF FINAL JUDGMENT

        Unless the Court grants an extension, this Final Judgment will expire 10 years from the

date of its entry , except that after five years from the date of its entry, this Final Judgment may

be terminated upon notice by the United States to the Court and Defendants that the divestiture


                                                  26
Case: 4:20-cv-01282-SRC Doc. #: 31 Filed: 04/13/21 Page: 27 of 27 PageID #: 282




has been completed and the continuation of this Final Judgment is no longer necessary or in the

public interest.

                   XVI.     PUBLIC INTEREST DETERMINATION

        Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including by making

available to the public copies of this Final Judgment and the Competitive Impact Statement,

public comments thereon, and the United States’ response to comments. Based upon the record

before the Court, which includes the Competitive Impact Statement and any comments and

response to comments filed with the Court, entry of this Final Judgment is in the public interest.



So Ordered this 13th day of April, 2021.




                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                27
